Citation Nr: 0917731	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  
He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In April 2008, the Veteran and a witness testified before a 
Decision Review Officer at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his claim received in January 2005, the Veteran stated 
that he believed his depression, anxiety, restlessness, and 
psychiatric and stress problems, were due to his military 
service in Vietnam.  Documents of record establish that the 
Veteran has current diagnoses including depressive disorder, 
generalized anxiety disorder, and posttraumatic stress 
disorder.  (See report of April 2008 private clinical 
examination.)  The rating decision on appeal, statement of 
the case, and supplemental statement of the case, reflect RO 
adjudication of entitlement to service connection only for 
PTSD.  There has not been adjudication of entitlement to 
service connection for a psychiatric disability other than 
PTSD.  

In Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per 
curiam order), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the Board improperly adjudicated entitlement to 
service connection for a psychiatric disability as it 
narrowly construed a claim for service connection for PTSD.  
The Court pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render..." 
when determining what his actual claim may be.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Court found that, 
"[i]t is not only the reasonable expectations of the 
appellant or the particular language of the claim form that 
supports that the Board should have considered alternative 
current conditions within the scope of the filed claim.  The 
medical evidence submitted in support of the claim clearly 
raised the issue of the nature of the appellant's current 
mental condition ..."  The Court also stated that "the 
appellant's diagnoses of anxiety disorder NOS and schizoid 
disorder, which arise from the same symptoms for which he was 
seeking benefits, do not relate to entirely separate claims 
not yet filed by the appellant.  Rather, these diagnoses 
should have been considered to determine the nature of the 
appellant's current condition relative to the claim he did 
submit."

Hence, in the present case, entitlement to service connection 
for psychiatric disability other than PTSD is inextricably 
intertwined with the issue on appeal.  However, the RO must 
adjudicate the matter prior to appellate consideration.

Additionally, the Veteran contends that he suffers from PTSD, 
or other psychiatric disability, due to a variety of 
instances that occurred in Vietnam.  Competent clinical 
evidence of record contains psychiatric diagnoses, including 
PTSD, based on reported stressors in Vietnam.  The Veteran's 
service personnel records confirm that he served in Vietnam 
from January 1967 to January 1968.  However, the evidence of 
record does not confirm that he engaged in combat activity 
with the enemy.  As such, his reported stressors require 
independent verification and corroboration by objective 
credible evidence.  38 U.S.C.A. § 1154(b) (West 2002).  In 
this regard, the Board notes that in a statement, dated in 
November 2005, the Veteran avers that he knew someone, 
Private S., who was killed in Vietnam.  The evidence of 
record includes an RO memorandum, dated in October 2005, 
which reflects that a search was performed of the National 
Archives and the Coffelt Database and it was confirmed that 
Private S. was killed in action on February 23, 1967; 
although, the evidence of record indicates that Private S. 
was not in the same unit as the Veteran, the Veteran 
testified that he met Private S. when he arrived in Vietnam 
in January 1967, and that, although they were not stationed 
together, they had corresponded through letters.  The Veteran 
does not allege that he witnessed Private S.'s death.  A 
clinical opinion as to whether the Veteran has PTSD, or any 
other psychiatric disability, as a result of this confirmed 
stressor would be useful in adjudicating this appeal.  

The Board additionally notes that the Veteran additionally 
avers that while he was stationed in Vietnam, he was the 
subject of mortar and sniper attacks, that he saw body bags 
and wounded individuals, including a friend, that a 
helicopter he was originally scheduled to be on was later 
destroyed, and that he witnessed a soldier assault another 
solider.  The Board finds that these reported stressors have 
not been verified by objective evidence of record.  As such, 
they may not serve as a basis for a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a psychiatric disability 
other than PTSD, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  The Veteran must be 
apprised of what the evidence must show 
to support a claim for service connection 
on a direct-incurrence basis, to include 
presumptive direct-incurrence basis for a 
psychosis, and the division of 
responsibilities between him and VA in 
obtaining such evidence.  

2.  The Veteran should be scheduled for a 
VA psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current psychiatric disability, however 
diagnosed, to include PTSD, as a result 
of service, to include the verified 
stressor of knowledge of the death of 
Private S. whom he had met one month 
earlier, and with whom he had 
corresponded by mail.  Only this stressor 
deemed verified by VA should be 
considered in rendering a diagnosis of 
PTSD.  All other reported stressors have 
not been verified and are not for 
consideration.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD, and adjudicate the issue of 
entitlement to service connection for a 
psychiatric disability other than PTSD.  
If the benefit sought is not granted to 
the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




